Citation Nr: 1801637	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado, which granted a non-compensable rating for the Veteran's hypertension disability. 

In August 2017, the Veteran testified in a videoconference hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Since the beginning of the claim, the Veteran's hypertension required continuous use of medication for control and resolving any reasonable doubt in the Veteran's favor, he has a history of diastolic pressure predominantly 100 or more.

2.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more at any time during the period on appeal.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but no higher, for hypertension are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's hypertension is rated as noncompensably disabling under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 

Turning to the evidence of record, a September 2011 private treatment note provided by Dr. F. reflects that the Veteran sought medical treatment due to having had a morning blood pressure reading of 174/100 and after an hour it was 142/108.  He informed the doctor that he had been taking his medication but questioned if there was anything else he could do to lower his readings.  He was advised to come to the office.  When he presented to the office, his reading was 162/104, and after giving him some medication, his repeat reading was 148/100.  Dr. .F. stated that the Veteran continues to have elevated blood pressure and that he had had problems for years.  He indicated that the Veteran's blood pressure readings ranged from 182/118 to 126/90 with an average of 152/88.

In July 2012, the Veteran underwent a VA compensation examination for his hypertension.  The examiner noted June 2012 blood pressure readings of 144/90, 142/88, and 136/86.  The examiner indicated that the Veteran had no history of a diastolic blood pressure elevation to predominantly 100 or more, and was taking continuous medication to control his blood pressure. 

In January 2013, VA received additional private treatment records from Dr. F.  Blood pressure readings dated September 2003 to July 2012 were listed as follows: 120/90, 136/86, 130/82, 132/90, 148/108, 134/88, 148/90, 162/104, 140/92, and 160/70. 

In his January 2013 notice of disagreement (NOD), the Veteran indicated that due to his history of systolic readings that were predominantly 100 to 160 or more, and his continuous medication intake, he was entitled to a higher compensable rating.  

On his September 2013 VA Form 9, the Veteran indicated that if not for continuous medication, his blood pressure would be higher and he would be at a risk for a heart damage. 

According to an undated letter received by VA in October 2013, Dr. F. indicated that the Veteran has been under his care for many years.  Dr. F. indicated that the Veteran's systolic blood pressure was documented over 160 and diastolic blood pressure over 100 multiple times.  Dr. F. submitted the list of blood pressure readings noted above, as well as a list of medications that the Veteran has taken over the years to control his blood pressure. 

VA treatment notes from Colorado Springs COBC dated March 2014 to January 2016 show blood pressure readings of 146/82 and 127/70. 

In May 2017, the Veteran underwent an acceptable clinical evidence (ACE) VA examination, which included a review of his file and a phone interview regarding his hypertension.  The Veteran indicated that he monitored his blood pressure at home and reported readings of 130-135/70-80.  The examiner noted that the Veteran was taking continuous medication to control his blood pressure, but had no history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner additionally noted blood pressure readings dated May 2017 of: 132/78, 135/82, and 134/80.  The average blood pressure reading was noted to be 133/80. 

Additional VA treatment records from Denver VAMC dated August 2017 show blood pressure readings of 134/84. 

During his August 2017 hearing testimony, the Veteran indicated that his hypertension bothered him one to two times a week, where he would get headaches, and needed to rest and or take medication as necessary until he got better.  He further stated that the headaches caused him to "curb his activities."  The Veteran further noted that he was taking three different medications to control his blood pressure.  He asserted that without him taking three different medications, which he began taking approximately two and half years earlier, his blood pressure readings would have been higher.  

Initially, the Board recognizes the Veteran's statement that without continuous medication, his hypertension would elevate to higher levels.  The Board may not discount the effects of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).  In other words, the rating criteria for hypertension already take into account the ameliorative effects of medication.  Id.  As such, the Board is not required to discuss the ameliorative effects of medication when evaluating whether the Veteran is entitled to a higher rating for hypertension.
  
Nevertheless, for the reasons discussed below, the Board finds that a higher rating for the Veteran's hypertension is warranted.  

Although the Veteran's VA medical treatment records and examination reports do not show diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any time during the appeal period, his VA outpatient records indicate that he receives all of his medical treatment for hypertension from an "outside" doctor, Dr. F. (see e.g. January 2016 VA primary care notes) and as reflected above, Dr. F. has provided medical evidence in this case.  Therefore, the Board finds the VA medical evidence concerning the Veteran's hypertension to carry less probative value than the private medical evidence of record.

As reflected above, Dr. F. has confirmed his treatment of the Veteran for hypertension for many years.  Significantly, Dr. F. provide a letter noting that the Veteran's systolic pressure had been documented over 160 and his diastolic was documented over 100 "multiple times."  The list of readings provided by Dr. F. do reflect a number of elevated readings in the above-noted ranges, but what is unclear from the record is whether the list of blood pressure readings that was provided is a comprehensive one.  

At any rate, the Board finds highly probative the letter and evidence provided by Dr. F., as he has been privy to a more complete picture of the Veteran's disability picture, as opposed to the VA examiners who have evaluated his hypertension on a less frequent basis.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-7.   

Accordingly, the Board will resolve any reasonable doubt in favor of the Veteran and find that, at the very least, a history of diastolic pressure predominantly 100 or more is demonstrated.  This finding coupled with the fact that the Veteran's hypertension has required continuous medication for control entitles him to the minimum 10 percent rating under DC 7101 since the beginning of the claim.  

A rating higher than 10 percent however is not warranted as the record has never shown the Veteran's hypertension to be manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

In sum, the Board finds that the probative medical evidence supports an initial 10 percent rating for the Veteran's hypertension since the beginning of the claim, and to this extent the appeal is granted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues 


unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

An initial rating of 10 percent, but no higher, for service-connected hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


